DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 16 December 2019, PROSECUTION IS HEREBY REOPENED. In the non-final rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Regarding claim 25 in the recitation ”a pair of flow meters with one of the pair on each side of the barrier seal chamber” it is unclear if the one pair is simply two sensors or 4 flowmeters required as in a pair on each side of the barrier seal chamber. Additionally it is unclear what is meant by “side” for purposes of examination two flow sensors in the system capable of measuring flow up stream or down stream of the Barrier chamber are considered sufficient to disclose the invention.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrowski (US 5,769,427).


Regarding claim 18,  Ostrowski discloses A barrier system comprising: 
a dual mechanical seal comprising a pair of seals (8a,9a 8b,9b; Ostrowski) with a barrier seal chamber (7; Ostrowski) between the pair of seals, wherein the barrier seal chamber has a barrier seal pressure (Pbarrier) (Fig.2, PB; Ostrowski)  ; and, 
a controller (16, 9c.3, l.65; Ostrowski) comprising a product pressure reference (Pref) input(15 to 16, Fig.2; Ostrowski), 
a valve output (11; Ostrowski)  controlling flow of a barrier fluid into the barrier seal chamber, and pre-determined pressure (Pbias) setting (Fig.2, flow arrow; Ostrowski) ; above the product pressure reference (Pref); wherein the controller (16; Ostrowski)   is configured (c.7,l.38-65; Ostrowski)  to track the Pbarrier and control the barrier fluid flow to maintain the Pbias in the barrier seal chamber over the product pressure.

Regarding claim 19,  Ostrowski discloses The barrier system of claim 18, wherein the pair of seals are spaced along a shaft (25; Ostrowski).

Regarding claim 20,  Ostrowski discloses The barrier system of claim 18, wherein a product (PSB ; Ostrowski),  having the product pressure is in contact (Fig.2; Ostrowski)  with one of the pair of seals on a side opposite the barrier seal chamber.

Regarding claim 21,  Ostrowski discloses The barrier system of claim 18, wherein the controller (16; Ostrowski) is adapted (16, 17, 14; Ostrowski)  to provide the pressure in the barrier seal chamber of Pbias over the product pressure when the product pressure reference (Pref) input is zero.

Regarding claim 22,  Ostrowski discloses The barrier system of claim 21, wherein the controller(16; Ostrowski)   is adapted to control flow of the pressurized gas (gas or liquid; Ostrowski)  , through a valve(11; Ostrowski)   to a barrier fluid accumulator(2; Ostrowski)   which provides barrier fluid to the barrier seal chamber.

Regarding claim 23,  Ostrowski discloses The barrier system of claim 22, wherein the flow of the pressurized gas through the valve (11; Ostrowski) controls (c.7, l.23; Ostrowski) the Pbarrier of the barrier seal chamber.

Regarding claim 24,  Ostrowski discloses The barrier system of claim 23, further comprising a bladder (broadly, by function 1,2,14; Ostrowski) accumulator adapted to receive the pressurized gas and provide the barrier seal chamber with a barrier fluid at Pbarrier.

Regarding claim 25,  Ostrowski discloses The barrier system of claim 33, wherein the volume monitor comprises 1 or more flow meters (15, 15a flow sensor, Fig. 2; Ostrowski) selected from the group consisting of: a flow meter between a bladder accumulator and the barrier seal chamber; a flow meter receiving fluid flowing from the barrier seal chamber; a pair a pair of flow meters with one of the pair on each side of the barrier seal chamber (15,15a ; Ostrowski) of flow meters with one of the pair on each side (anywhere up stream down stream Fig. 2; Ostrowski) of the barrier seal chamber; and three flow meters.

Regarding claim 26,  Ostrowski discloses The barrier system of claim 33, wherein the volume monitor (c.3, l.21; measurement of volume changes necessarily accounts for loss; Ostrowski) is adapted to monitor a volume of barrier fluid consumed by leakage through the seals.

Regarding claim 27,  Ostrowski discloses The barrier system of claim 18, wherein the system is configured to monitor the barrier seal chamber pressure and increase(Fig. 2 Accumulator connection to barrier seal pressure; Ostrowski))  the barrier seal pressure when the Pbarner is less than the Pr,, plus the Ph,as

Regarding claim 28,  Ostrowski discloses The barrier system of claim 18, wherein the controller(16 ; Ostrowski)  is adapted to maintain the Pbarrier at a Pi,,s above the P, and adapted to monitor the (Vbarier) in the system and supply additional fluid from fluid reservoir 13aOstrowski)  to the system to maintain the (VbaTier) within a desired range.

Regarding claim 29,  Ostrowski discloses) The barrier system of claim 28, wherein the controller is adapted to receive pressure readings(connection to P12, to 16; Ostrowski)  from the product and from the barrier fluid; and wherein the controller releases pressure from the barrier system when the Pbafier is above Pref plus Pbias-

Regarding claim 30,  Ostrowski discloses The barrier system of claim 18, wherein the system is adapted to maintain Pbarier at Pref plus Pbias (system equilibrium maintained discussed 9.

Regarding claim 31,  Ostrowski discloses The barrier system of claim 20, wherein the product having the product pressure is in direct contact (Pb on a first side PSb on a second side in direct contact; Ostrowski) with at least one of the seals.

Regarding claim 32,  Ostrowski discloses The barrier system of claim 18, wherein the barrier fluid is a liquid (Embodiment of Fig. 2 liquid or gas explicitly discussed; Ostrowski).

Regarding claim 33,  Ostrowski discloses The barrier system of claim 18, wherein the controller(16; Ostrowski)  further comprises a volume monitor (c.3, l.64; Ostrowski) adapted to monitor a volume (Vbarrier) of barrier fluid in the system.

Regarding claim 34,  Ostrowski discloses The barrier system of claim 33. wherein the volume monitor comprises a flow meter (c.3, l.64-c4, l.13 ; Ostrowski) measuring a loss of fluid through the barrier seal chamber.

Regarding claim 35,  Ostrowski discloses The barrier system of claim 18, wherein the product pressure reference (Pref) input comprises a tracked product pressure(c.3, l.64-c4, l.13 ; Ostrowski).

Regarding claim 36,  Ostrowski discloses The barrier system of claim 18, wherein the pre-determined pressure (Pbias) setting above the product pressure(c.3, l.64-c4, l.13 ; Ostrowski)  has a value greater than zero ( rather than indefinite zero is taken broadly).

Allowable Subject Matter
Claim25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Simple duplication is does not distinguish over the prior art however Claim 25 recites three flowmeters and specific location of flowmeters. Three flowmeters and their locations if positively and in the independent form would overcome the prior art of record..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675